Case 6:19-cv-00405-CEM-LRH Document 1-8 Filed 03/01/19 Page 1 of 2 PageID 55




                     Exhibit G
           Case 6:19-cv-00405-CEM-LRH Document 1-8 Filed 03/01/19 Page 2 of 2 PageID 56


Electrical Mast Connection
Master Flash®
Specifically designed for the
Residential Roofing Industry
ISO Quality, Price & Availability / ONE COMPOUND
                                                     EPDM
ADVANCED OZONE RESISTANCE tested to...         70 hour @ 500 pphm
HIGH TEMPERATURE RESISTANCE
Tested to                Intermittent            +135°C (+275°F)
                         Continuous              +100°C (+212°F)

LOW TEMPERATURE RESISTANCE tested to...         – 55°C         (-67°F)

COMPRESSION SET minimum...                               25%

*Complete speciﬁcation data and testing methods are available upon request.




                                                                                                          No hassle stainless steel gripper
                                                                                                          to secure retrofit application

        Weather Protection Made of E.P.D.M. ,
        these ﬂashings are compounded speciﬁcally for maximum resistance to weathering
        due to ozone and ultraviolet light.


        The built in 20° pitch allows adaptability to almost any roof pitch including 45°


        Modiﬁcation Made Simple
        Easy to see pipe diameters make for painless on-site installation.

                        Electrical Mast Connection
                        Pipe Size / Flashing Details                                      Compound        Part No.
                        Size 0” – 5-3/8” (0 - 136mm) • Base dimensions 15” (381mm) Black EPDM EMC101BS


                        To see our complete product line go to www.aztecwasher.com
                                                                                                 COM
                                                                                           HER      PA



                                                                                        Sinc19e68
                                                                                         AS
                                                                                        W
                                                                                                     NY
                                                                                   EC
                                                                                AZT




 13821 Danielson Street, Poway, CA 92064 • sales@aztecwasher.com • 1-800-WASHER 5 (927-4375) • Ph: 858-513-4350 • Fax: 858-513-4305
